Name: Commission Implementing Regulation (EU) NoÃ 1188/2013 of 21Ã November 2013 providing for a reduced notification period before arrival at port for Union vessels engaged in fisheries on Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula which land in Spanish ports
 Type: Implementing Regulation
 Subject Matter: economic geography;  fisheries;  executive power and public service;  Europe
 Date Published: nan

 22.11.2013 EN Official Journal of the European Union L 313/47 COMMISSION IMPLEMENTING REGULATION (EU) No 1188/2013 of 21 November 2013 providing for a reduced notification period before arrival at port for Union vessels engaged in fisheries on Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula which land in Spanish ports THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 17(6) thereof, Whereas: (1) Pursuant to Article 17(1) of Regulation (EC) No 1224/2009, masters of Union fishing vessels of 12 metres length overall or more engaged in fisheries on stocks subject to a multiannual plan, which are under the obligation to record fishing logbook data electronically, are under the obligation to notify the competent authorities of their flag Member State of their intention to land at least four hours before the estimated time of arrival at port. (2) Pursuant to Article 17(2), when Union fishing vessels intend to enter a port in a Member State other than their flag Member State, the competent authorities of their flag Member State are under the obligation to forward, immediately upon receipt, the electronic prior notification to the competent authorities of the coastal Member State. (3) Pursuant to Article 17(6), the Commission may make provision for another notification period, taking into account, inter alia, the type of fisheries products, the distance between the fishing grounds, landing places and ports where the vessels are registered. (4) On 28 September 2012, Spain requested that the notification period provided for in Article 17(1) of Regulation (EC) No 1224/2009 be reduced to at least two hours and a half for vessels flying the flag of Spain engaged in fisheries on Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula. Of the various fleets operating under the plan, the request concerns bottom trawlers, netters, bottom long liners for fishing carried out in Cantabrian Sea and North Western Iberian peninsula and bottom trawlers in Portuguese waters. (5) Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula are subject to the multiannual plan set out by Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (2). (6) Spatial data provided by Spain shows that the specific fleets flying the flag of Spain mentioned in recital (4) operate, as a general rule, in fishing grounds which are less than four hours distance from their landing ports. On the other hand, those landing ports are always at a distance less than two hours and a half from the Spanish control authorities offices. Therefore, should the vessels in question be selected for inspection, a prior notification period of at least two hours and a half would allow the concerned control authorities to carry out the corresponding inspection. Accordingly, it is appropriate to reduce the prior notification period to at least two hours and a half. (7) For reasons of equal treatment, the same reduced prior notification period should apply to vessels of other Member States intending to land in Spanish ports. (8) Spain should assess the impact of the reduced notification period on the control of landings of the vessels concerned one year after the entry into force of this Regulation and submit a report to the Commission. The Commission will monitor the application of the reduced prior notification period with regard to the effective inspection of the concerned vessels by the national control authorities. If, on the basis of the findings of the report submitted by Spain or on the basis of the verifications, inspections and audits carried out by the Commission within the framework of Title X of Regulation (EC) No 1224/2009, it appears the reduced notification period is insufficient to ensure proper control of landings by Spain, the Commission will revise that period accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 1. For Union fishing vessels engaged in fisheries subject to the multiannual plan established by Regulation (EC) No 2166/2005, which land their catches in Spain and belong to the fleets listed in paragraph 2, the minimum notification period of four hours provided for in Article 17(1) of Regulation (EC) No 1224/2009 shall be reduced to two hours and a half. 2. Paragraph 1 shall apply only to the following fishing vessels: (a) bottom trawlers (TR), netters (GN) and bottom long liners (LL) engaged in fisheries on Southern hake and Norway lobster stocks subject to the multiannual plan established by Regulation (EC) No 2166/2005 in the Cantabrian Sea and North Western Iberian peninsula (ICES Divisions VIIIc and IXa); (b) bottom trawlers (TR) engaged in fisheries on Southern hake and Norway lobster stocks subject to the multiannual plan established by Regulation (EC) No 2166/2005 in Portuguese waters (ICES Division IXa). Article 2 One year after the entry into force of this Regulation, Spain shall submit a report to the Commission concerning the impact of the reduced notification period on the control of landings of the vessels referred to in Article 1. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 345, 28.12.2005, p. 5.